DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, 11, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20210099848 (Ruan et al.) in view of US Patent Application Publication No. 20180284091 (Levanon).
	Regarding claim 1, Ruan et al. discloses: “accessing, by a computer vision system (FIG. 19: 1905; [0189]: “In some implementations, the application circuitry 1905 may include one or more hardware accelerators, which may be microprocessors, programmable processing devices, or the like.  The one or more hardware accelerators may include, for example, computer vision (CV) and/or deep learning (DL) accelerators”; “In such implementations, the circuitry of application circuitry 1905 may comprise logic blocks or logic fabric, and other interconnected resources that may be programmed to perform various functions, such as the procedures, methods, functions”) implemented by a multi-access edge computing (“MEC’”) server (FIG. 19: 1900; [0185]: “The infrastructure equipment 1900 (or "system 1900") may be implemented as a … MEC servers 1236”; integrated within a provider network (FIG. 12: 1205, 1211; [0108]: “An IoT network describes an interconnecting IoT UEs, such as the IoT devices 1211 being connected to one another over respective direct links 1205”), an image captured by an image capture device (FIG. 12: 1211) communicatively coupled (FIG. 12: 1203, 1205, 1221b, 1232) with the MEC server (FIG. 12: 1236a, 1236b) by way of the provider network” (FIG. 12: 1232, 1233; [0108]: “The IoT devices 1211 may be … sensors, or "things" capable of capturing and/or recording data associated with an event, and capable of communicating such data with one or more other devices over a network”; “For instance, in various embodiments, IoT devices 1211 may be … image capture devices”; “The IoT devices 1211 can utilize technologies such as M2M or MTC for exchanging data with an MTC server (e.g., a server 1250), a MEC server 1236 and/or MEC system”).
	However, Ruan et al. does not clearly disclose the remaining limitations of the claim.  To that end, Levanon discloses: “the image depicting a product (FIG. 2: 220; [0034]: “In operation 220, an image of the food product (e.g., food product 20) may be received from an imager (e.g., imager 105 or the imager of user device 10).  The prepared food product 10 may be placed for inspection in housing 102 such that at least one imager 105 and/or the imager of user device 10 may take one or more images of food product 20”) that is to comply with a predefined product standard ([0035]: “the received image may be analyzed, based on pre-stored data”); identifying, by the computer vision system ([0035]: “The image may undergo any image processing known in the art”; [0036]: “For example, a deep convolutional neural network algorithm (e.g., that may run on user device 10) may be used to identify food product 20 (e.g., a pizza) in one or more captured images.  In another example, fully convolutional network algorithms may be applied to identify details”), a criterion that is associated with the predefined product standard, and a region of the image that is associated with a product condition that is to be verified for compliance with the criterion (FIG. 2: 230; [0035]: “In operation 230, the received image may be analyzed, based on pre-stored data, received from a database (e.g., database 120), in order to extract prepared product data”; [0037]: “The processed image may be compared to pre-stored data that may include prepared product data extracted from images of food products previously inspected.  The comparison may yield an identification of product related data.  For example, the controller may compare an image processed by fully 
convolutional network algorithm to previously stored processed images, wherein 
the previously stored processed images include identification of small details 
that were associated with product data”); determining, by the computer vision system ([0035]: “The image may undergo any image processing known in the art”) for the identified region of the image, whether the product condition complies with the identified criterion (FIG. 2: 240; [0038]: “In operation 240, the extracted prepared product data may be compared to the order related data to see if the food product includes the correct type of food, has all the ordered ingredients at a sufficient amount and distribution”); generating, by the computer vision system ([0035]: “The image may undergo any image processing known in the art”) based on the determining of whether the product condition complies with the identified criterion, compliance verification data indicative of whether the product complies with the predefined product standard (FIG. 2: 250; [0039]: “In operation 250, a compliance of the food product with a required preparation quality level may be determined based on the comparison.  The term "preparation quality" as used herein may include a set of preparation parameters that should be met in order for the food product to be served/delivered to the client”); and providing, by the computer vision system ([0035]: “The image may undergo any image processing known in the art”), the compliance verification data (FIG. 3: 340, 350; [0048]: “In operation 340, for each image a quality level may be received”; [0049]: “In operation 350, for each image, the extracted prepared product data together with the corresponding order related data and quality level may be stored in a database (e.g., database 120)”; “Accordingly, data extracted from an image of pizza peperoni in operation 230, may be compared to the extracted data stored in database to see if the prepared peperoni pizza has a sufficient quality level”) to a monitoring system separate from and communicatively coupled to the MEC server by way of the provider network” ([0005]: “Embodiments of the invention may be related to an apparatus and a method for quality control and preparation monitoring”; [0020]: “FIG. 1A, FIG. 2;  [0020]: “Embodiments of the invention may be related to an apparatus and method for monitoring preparation of a food product”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Ruan et al. with the invention of Lovanon in order to determine compliance of a product with a required quality level based on comparison with a captured image data of the product (e.g., see Lovanon @ ABSTRACT; [0005]).
	Regarding claim 11, Ruan et al. discloses: “a system (FIG. 12: 1200; 1235, 1236; [0126]: “The MEC system 1235 includes a collection of MEC servers 1236 (including MEC server 1236a and MEC server 1236b in FIG. 12) and MEC management systems (not shown by FIG. 12) necessary to run MEC applications”) comprising: a memory storing instructions; and a processor of a multi-access edge computing (“MEC”) server ([0104]: “FIG. 12 depicts a multi-access computing (MEC) environment 1200 in accordance with various embodiments.  FIG. 12 specifically illustrates the different layers of communication occurring within the environment 1200”; [0126]: “The MEC servers 1236a, 1236b, 1236c (collectively referred to as "MEC servers 1236" or "MEC server 1236") are physical computer systems (e.g., server compute nodes) … and provide compute, storage, and network resources to MEC applications”) integrated within a provider network (FIG. 12: 1203, 1232, 1235, 1236), the processor communicatively coupled with the memory and configured to execute the instructions to: access an image captured by an image capture device (FIG. 12: 1211) communicatively coupled (FIG. 12: 1203, 1205, 1221b, 1232) with the MEC server (FIG. 12: 1236a, 1236b) by way of the provider network” (FIG. 12: 1232, 1233; [0108]: “The IoT devices 1211 may be … sensors, or "things" capable of capturing and/or recording data associated with an event, and capable of communicating such data with one or more other devices over a network”; “For instance, in various embodiments, IoT devices 1211 may be … image capture devices”; “The IoT devices 1211 can utilize technologies such as M2M or MTC for exchanging data with an MTC server (e.g., a server 1250), a MEC server 1236 and/or MEC system”). 
	In addition, Levanon discloses: “the image depicting a product (FIG. 2: 220; [0034]: “In operation 220, an image of the food product (e.g., food product 20) may be received from an imager (e.g., imager 105 or the imager of user device 10).  The prepared food product 10 may be placed for inspection in housing 102 such that at least one imager 105 and/or the imager of user device 10 may take one or more images of food product 20”) that is to comply with a predefined product standard ([0035]: “the received image may be analyzed, based on pre-stored data”); identify a criterion that is associated with the predefined product standard, and a region of the image that is associated with a particular product condition that is to be verified for compliance with the criterion (FIG. 2: 230; [0035]: “In operation 230, the received image may be analyzed, based on pre-stored data, received from a database (e.g., database 120), in order to extract prepared product data”; [0037]: “The processed image may be compared to pre-stored data that may include prepared product data extracted from images of food products previously inspected.  The comparison may yield an identification of product related data.  For example, the controller may compare an image processed by fully convolutional network algorithm to previously stored processed images, wherein the previously stored processed images include identification of small details that were associated with product data”); determine, for the identified region of the image, whether the product condition complies with the identified criterion (FIG. 2: 240; [0038]: “In operation 240, the extracted prepared product data may be compared to the order related data to see if the food product includes the correct type of food, has all the ordered ingredients at a sufficient amount and distribution”); (FIG. 2: 250; [0039]: “In operation 250, a compliance of the food product with a required preparation quality level may be determined based on the comparison.  The term "preparation quality" as used herein may include a set of preparation parameters that should be met in order for the food product to be served/delivered to the client”); and provide the compliance verification data (FIG. 3: 340, 350; [0048]: “In operation 340, for each image a quality level may be received”; [0049]: “In operation 350, for each image, the extracted prepared product data together with the corresponding order related data and quality level may be stored in a database (e.g., database 120)”; “Accordingly, data extracted from an image of pizza peperoni in operation 230, may be compared to the extracted data stored in database to see if the prepared peperoni pizza has a sufficient quality level”)  to a monitoring system separate from and communicatively coupled to the MEC server by way of the provider network” ([0005]: “Embodiments of the invention may be related to an apparatus and a method for quality control and preparation monitoring”; [0020]: “FIG. 1A, FIG. 2;  [0020]: “Embodiments of the invention may be related to an apparatus and method for monitoring preparation of a food product”).
	With respect to claim 20, Ruan et al. discloses: “a system (FIG. 12: 1200; 1235, 1236; [0126]: “The MEC system 1235 includes a collection of MEC servers 1236 (including MEC server 1236a and MEC server 1236b in FIG. 12) and MEC management systems (not shown by FIG. 12) necessary to run MEC applications”) comprising: an image capture device (FIG. 12: 1211; [0108]: “The IoT devices 1211 may be … sensors, or "things" capable of capturing and/or recording data associated with an event, and capable of communicating such data with one or more other devices over a network”; “For instance, in various embodiments, IoT devices 1211 may be … image capture devices”); (FIG. 12: 1203, 1232, 1235, 1236; [0104]: “FIG. 12 depicts a multi-access computing (MEC) environment 1200 in accordance with various embodiments.  FIG. 12 specifically illustrates the different layers of communication occurring within the environment 1200”), the MEC server (FIG. 12: 1236) separate from and communicatively coupled (FIG. 12: 1221b, 1203, 1232, 1236b) with the image capture device (FIG. 12: 1211, 1205) and the monitoring system by way of the provider network (FIG. 12: 1203, 1232, 1235, 1236)) and configured to: access, from the image capture device (FIG. 12: 1211). 
	In addition, Levanon discloses: “an image capture device (FIG. 1A: 105) configured to capture an image depicting a product (FIG. 2: 220; [0034]: “In operation 220, an image of the food product (e.g., food product 20) may be received from an imager (e.g., imager 105 or the imager of user device 10).  The prepared food product 10 may be placed for inspection in housing 102 such that at least one imager 105 and/or the imager of user device 10 may take one or more images of food product 20”) that is to comply with a predefined product standard ([0035]: “the received image may be analyzed, based on pre-stored data”); a monitoring system ([0005]: “Embodiments of the invention may be related to an apparatus and a method for quality control and preparation monitoring”; [0020]: “FIG. 1A, FIG. 2;  [0020]: “Embodiments of the invention may be related to an apparatus and method for monitoring preparation of a food product”); the image depicting the product (FIG. 2: 220; [0034]: “In operation 220, an image of the food product (e.g., food product 20) may be received from an imager (e.g., imager 105 or the imager of user device 10).  The prepared food product 10 may be placed for inspection in housing 102 such that at least one imager 105 and/or the imager of user device 10 may take one or more images of food product 20”) that is to comply with the predefined product standard ([0035]: “the received image may be analyzed, based on pre-stored data”), identify a criterion that is associated with the predefined product standard, and a region of the image that is associated (FIG. 2: 230; [0035]: “In operation 230, the received image may be analyzed, based on pre-stored data, received from a database (e.g., database 120), in order to extract prepared product data”; [0037]: “The processed image may be compared to pre-stored data that may include prepared product data extracted from images of food products previously inspected.  The comparison may yield an identification of product related data.  For example, the controller may compare an image processed by fully convolutional network algorithm to previously stored processed images, wherein the previously stored processed images include identification of small details that were associated with product data”), determine, for the identified region of the image, whether the product condition complies with the identified criterion (FIG. 2: 240; [0038]: “In operation 240, the extracted prepared product data may be compared to the order related data to see if the food product includes the correct type of food, has all the ordered ingredients at a sufficient amount and distribution”), generate, based on the determining of whether the product condition complies with the identified criterion, compliance verification data indicative of whether the product complies with the predefined product standard (FIG. 2: 250; [0039]: “In operation 250, a compliance of the food product with a required preparation quality level may be determined based on the comparison.  The term "preparation quality" as used herein may include a set of preparation parameters that should be met in order for the food product to be served/delivered to the client”), and provide the compliance verification data (FIG. 3: 340, 350; [0048]: “In operation 340, for each image a quality level may be received”; [0049]: “In operation 350, for each image, the extracted prepared product data together with the corresponding order related data and quality level may be stored in a database (e.g., database 120)”; “Accordingly, data extracted from an image of pizza peperoni in operation 230, may be compared to the extracted data stored in database to see if the prepared peperoni pizza has a sufficient quality level”) to the monitoring system” ([0005]: “Embodiments of the invention may be related to an apparatus and a method for quality control and preparation monitoring”; [0020]: “FIG. 1A, FIG. 2;  [0020]: “Embodiments of the invention may be related to an apparatus and method for monitoring preparation of a food product”).
	With respect to claims 2 and 12, Levanon discloses: “the image capture device (FIG. 1A: 105) captures the image when the product is being manufactured (FIG. 2: 220; [0034]: “In operation 220, an image of the food product (e.g., food product 20) may be received from an imager (e.g., imager 105 or the imager of user device 10).  The prepared food product 10 may be placed for inspection in housing 102 such that at least one imager 105 and/or the imager of user device 10 may take one or more images of food product 20”); the identified region of the image depicts a portion of the product that has undergone a manufacturing operation configured to implement, with respect to the depicted portion of the product, the product condition to be verified; and the identified criterion is a manufacturing parameter ([0039]: “The term "preparation quality" as used herein may include a set of preparation parameters that should be met in order for the food product to be served/delivered to the client”), from a plurality of manufacturing parameters, that defines an acceptable implementation of the product condition such that the depicted portion of the product is deemed to be free of manufacturing defects ([0039]: “For example, preparation parameters may include, a temperature range in which the product is to be served, colors/textures of various ingredients (e.g., color of dough, freshness of 
vegetables, color of cheese, color of French Fries, etc.), the amount and distribution of various ingredients and the like”) arising from the manufacturing operation when the determining indicates that the product condition complies with the identified criterion” (FIG. 2: 250; [0039]: “In operation 250, a compliance of the food product with a required preparation quality level may be determined based on the comparison”; In some embodiments, if the extracted prepared product data reveals that the product was not prepared according to the order, the food product may be labeled as "not having the 
required quality level").
	Regarding claims 7 and 17, Levanon discloses: “the product is depicted in the identified region of the image; the identified criterion includes data representative of a predetermined set of features associated with an expected product that is to be depicted in the identified region of the image ([0039]: “The term "preparation quality" as used herein may include a set of preparation parameters that should be met in order for the food product to be served/delivered to the client”); and the determining of whether the product condition complies with the identified criterion ([0039]: “For example, preparation parameters may include, a temperature range in which the product is to be served, colors/textures of various ingredients (e.g., color of dough, freshness of vegetables, color of cheese, color of French Fries, etc.), the amount and distribution ofvarious ingredients and the like”) is performed by comparing the predetermined set of features associated with the expected product to a corresponding set of features detected in the depiction of the product in the identified region of the image in order to detect whether the product located at the identified region is the expected product” (FIG. 2: 250; [0039]: “In operation 250, a compliance of the food product with a required preparation quality level may be determined based on the comparison”; In some embodiments, if the extracted prepared product data reveals that the product was not prepared according to the order, the food product may be labeled as "not having the required quality level").
	Claim 10 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by the combination of Ruan et al. and Levanon. Thus, those limitations of claim 10 that are recited in claim 1 are also disclosed by the combination of Ruan et al. and Levanon.  In addition, Ruan et al. further discloses: “computer-executable instructions on at least one non-transitory ([0123]: “executable instructions stored in one or more computer-readable storage mediums”).

Claims 3, 4, 5, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Ruan et al. in view of Levanon and US Patent Application Publication No. 20190213534 (Adato et al).
	Claims 3, 4, 5; and 13, 14, 15 are dependent upon claims 1 and 11, respectively.  As discussed above, claims 1 and 11 are disclosed by the combination of Ruan et al. and Levanon.  Thus, those limitations of claims 3, 4, 5; and 13, 14, 15 that are recited in claims 1 and 11, respectively, are also disclosed by the combination of Ruan et al. and Levanon.
	However, the combination of Ruan et al. and Levanon does not clearly disclose the remaining limitations of the claims.  To that end regarding claim 3 and 13, Adato et al. discloses: “the image capture device (FIG. 1: 125) captures the image when the product is presented in a product display (FIG. 11D: “Shelf View”) in accordance with a planogram defining a particular location for the product to be presented with respect to the product display (FIG. 11D: “Shelf View”) and a particular manner in which the product is to be presented; the identified region of the image depicts the particular location of the product display defined by the planogram for the product to be presented in the particular manner defined by the planogram; and the identified criterion is that the product is presented at the particular location and in the particular manner defined by the planogram such that the particular location of the product display is deemed to be free of placement issues when the determining indicates that the product condition complies with the identified criterion” ([0231]: “FIG. 11D, GUI 1140 may include a first display area 1142 for showing a display of a video stream captured by output device 145C (e.g., a real-time display or a near real-time display) with augmented markings indicting a status of planogram compliance for each product (e.g., correct place, misplaced, not in planogram, empty, and so forth).  GUI 1140 may also include a second display area 1144 for showing a summary of the planogram compliance for all the products identified in the video stream captured by output device 145C”; FIG. 11D: 1140; [0536]: “resolving the occlusion event.  GUI 1140 may also display the user-notifications as described above.  It is also contemplated that the disclosed systems and methods may determine that the occlusion and/or blockage was moved”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Ruan et al. and Levanon with the invention of Adato et al. in order to provide status of planogram compliance and occlusion blockage (e.g., see Adato et al. @ [0231], [0536]).
	With respect to claims 4 and 14, Adato et al. discloses: “performing, by the computer vision system prior to the determining of whether the product condition complies with the identified criterion, an occlusion check with respect to the image, the occlusion check configured to ensure that no occluding object is interfering with a depiction of the product condition in the region of the image” (FIG. 11D: 1140; [0536]: “resolving the occlusion event.  GUI 1140 may also display the user-notifications as described above.  It is also contemplated that the disclosed systems and methods may determine that the occlusion and/or blockage was moved”).
	Regarding claims 5 and 15, Adato et al. discloses: “the performing of the occlusion check comprises accessing, from a proximity sensor configured to detect a presence of an occluding object in a space between the image capture device and the product ([0161]: “The selected area may be within the field of view of image capture device 506 or an area where the object causes an occlusion of a region of interest (such as a shelf, a portion of a shelf being monitored, and more).  Upon detecting object 608, system 500 may cause image capture device 506 to forgo image acquisition while object 608 is within the selected area”; “FIG. 6A, system 500A may detect that object 608 has entered into 
its associated field of view (e.g., using a proximity sensor)”), sensor data indicating that no occluding object is present in the space between the image capture device and the product to interfere with the depiction of the product condition in the region of the image” (FIG. 11D: 1140; [0536]: “resolving the occlusion event.  GUI 1140 may also display the user-notifications as described above.  It is also contemplated that the disclosed systems and methods may determine that the occlusion and/or blockage was moved”).

Allowable Subject Matter
Claims 6, 8, 9, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/Myron Wyche/                       2/19/2022
Primary Examiner                  AU2644